Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Isuna et al (JP 2015110732 A).
Isuna discloses a polyphenylene sulfide resin composition which comprises (a) 99 to 51 vol.% of a polyphenylene sulfide resin and (b) 1 to 49 vol.% of a fluorine resin containing a reactive functional group [abstract], and 0.1 to 10 weight percent of a compound having at least one functional group selected from (c) an epoxy group, an amino group, and an isocyanate group with respect to a total of 100 parts by weight of the component (a) and the component (b) [p2 ¶5]. The examples mostly have elongation above 15% [Examples, Tables 1 and 2] that is measured using ASTM D638 [p10 ¶4]. The fluorine resin includes 100 parts by weight of FEP (Daikin NEOFLON (registered trademark) NP-20) which is a tetrafluoroethylene/hexafluoropropylene copolymer functionalized with 2.0 parts of maleic anhydride [Reference Example 6]. The fluororesin includes 0.05mol% to 10mol% of the reactive functional group [p6 ¶5]. The compound (c) is preferably an ethylene polymer with glycidyl methacrylate in the amount of 0.01 to 35mol% [p6 last ¶ through p7 ¶4]. NP-20 has a melt flow rate of 6 g/10min with ASTM D 2116 (i.e. at 372C) [see Datasheet for NP-20]. The fluororesin forms a dispersed phase in the continuous PPS resin phase with a particle size of preferably 5 microns or less [p7 penultimate ¶]. 
This rejection is made under both 35 USC 102 anticipation and 35 USC 103 obviousness. Examiner holds the opinion that the limited number of disclosed components of PPS (a), fluororesin (b), and compound (c) would allow the ordinarily skilled artisan to readily envisage the claimed PPS (a), fluororesin (b), and copolymer of ethylene and glycidyl methacrylate (c), therefore the claims are anticipated. In the alternative, the claims are certainly obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. Therefore, the claimed effects and physical properties, i.e. Charpy impact strength, surface roughness, and MFR would inherently be achieved by or at least expected in a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. Further evidence for the claimed Charpy impact strength being present in Isuna is provided by Lehmann (US 20110040017 A1) which discloses the same matrix of PPS polymer with fluoropolymer dispersed particle phase [abstract] and are chemically compatibilized [Table 1] and have Charpy impact strength of 20.6 to 27.5 kJ/m2 [Table 2] which is contributed to the presence of the fluoropolymer [0053]. Further evidence for the surface roughness being present in Isuna is provided by Isago et al (US 20190040256 A1) which discloses the same composition of PPS resin with phase-separated fluororesin and an organosilane compound, wherein the fluororesin particle diameter is the same as Isuna [abstract] which discloses surface roughness as low as 0.07 microns [Example 1]. 


Claim Rejections - 35 USC § 103
Claim(s) 2-5, 7-8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isuna et al (JP 2015110732 A) in view of Kono et al (US 6743508 B2).
Isuna does not explicitly disclose the monomer compositions of claims 4-5 nor the amount of functional group in the terms of the claims, i.e. per 106 carbon atoms. Isuna does disclose that the composition is useful for a wire coating [p2 ¶6].
Kono discloses an FEP pellet used for wire coating material [abstract], similar to the tetrafluoroethylene/hexafluoropropylene copolymer fluoropolymer of Isuna. Kono discloses that the required monomers are tetrafluoroethylene (TFE) and hexafluoropropylene (HFP) and optional comonomer is a perfluoro(alkyl vinyl ether) (PFAVE) [col 3 lines 31-67]. The weight ratio of TFE:HFP:PFAVE is preferably 70 to 90:10 to 20:0 to 10, more preferably, the ratio is 75 to 95:10 to 20:0 to 5 [col 4 lines 8-17]. Kono teaches that if the content of PFAVE is within the above range, sufficient draw-down is possible, and it is also possible to maintain high resistance to stress cracking [col 4 lines 8-17]. The MFR of the FEP is greater than 30 g/10min at 372°C [claim 2; col 10 lines 39-50]. Kono teaches that the FEP pellet restricts the volatile content, increases the adhesive strength between the above insulating material and the core wire to, and suppresses the occurrence of cone-breaks [col 11 lines 51-63].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed fluoropolymer as the fluoropolymer of Isuna because Kono teaches it provides  sufficient draw-down is possible, and it is also possible to maintain high resistance to stress cracking as well as restricts the volatile content, increases the adhesive strength between the above insulating material and the core wire to, and suppresses the occurrence of cone-breaks.
The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. Therefore, the claimed effects and physical properties, i.e. Charpy impact strength, surface roughness, and MFR would be achieved by expected in a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. Further evidence for the claimed Charpy impact strength being present in Modified Isuna is provided by Lehmann (US 20110040017 A1) which discloses the same matrix of PPS polymer with fluoropolymer dispersed particle phase [abstract] and are chemically compatibilized [Table 1] and have Charpy impact strength of 20.6 to 27.5 kJ/m2 [Table 2] which is contributed to the presence of the fluoropolymer [0053]. Further evidence for the surface roughness being present in Modified Isuna is provided by Isago et al (US 20190040256 A1) which discloses the same composition of PPS resin with phase-separated fluororesin and an organosilane compound, wherein the fluororesin particle diameter is the same as Isuna [abstract] which discloses surface roughness as low as 0.07 microns [Example 1]. 


Response to Arguments
Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive.
Applicant argues that while Isuna discloses the claimed copolymers of (c), they are just some choices among many choices of the reactive compound (c) of Isuna. Applicant argues that the examples use reactive silane compounds as (c) and not polymers. Applicant argues that Isuna does not “clearly and unequivocally” disclose the presently claimed composition, and that anticipation requires disclosure without any need for picking, choosing, and combining various disclosures. This argument is not convincing. Examiner notes that the claims are to a very generic polyarylene sulfide (a), a very generic fluorine containing copolymer (b), and a few specific reactive copolymers (c). Isuna, meanwhile, discloses a very generic polyarylene sulfide (a), a very generic fluorine containing copolymer (b), and a very generic reactive compound (c) [abstract] and then offers specific examples of each of (a), (b), and (c) among which the presently claimed specific copolymers (c) are disclosed. So to arrive at the claimed invention, one need only pick exactly one species from the genus (c) of Isuna, since the disclosed genera of (a) and (b) are the same. This rejection based on Isuna, then, is analogous to the precedent cases in MPEP 2131.02 Section II: 
However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in [pre-AIA ] 35 U.S.C. 102(a), in that publication."). Id. at 1718. 

Applicant’s argument might be convincing if the claims were to a very specific (a), a very specific (b), and a very specific (c) that required picking each one from a laundry list of options in Isuna. As discussed above, this is not the case with the claims. Contrary to Applicant’s assertion, the disclosure is clear and unequivocal. The disclosure in Isuna of, for example, the ethylene-glycidyl methacrylate copolymer as the reactive compound (c) is explicitly stated:
As a specific example of an olefin copolymer . . . . ethylene / glydycyl methacrylate copolymer . . . [p7¶5]
The reference would be unclear if it said “for compound (c), you could use something with ethylene, and maybe a glycidyl methacrylate too.” In that case, the ordinarily skilled artisan might say “Does Isuna mean an ethylene-glycidyl methacrylate copolymer? That must be it right?”. The reference would be equivocal if it said “for compound (c), it’s possible that an ethylene / glycidyl methacrylate copolymer could work, but we have our doubts, though it could be a good idea, but trying to experiment with it sounds tiresome and expensive.” In that case, the ordinarily skilled artisan might say “Well, is Isuna suggesting this copolymer or not?”. These scenarios sound ridiculous because Applicant’s interpretation of “clearly and unequivocally disclosed” from In re Arkley is mistaken. Isuna passes the bar of “clearly and unequivocally disclosed” easily. If the rejection was combining disparate parts of a very large disclosure, this might be considered unclear and equivocal. A hypothetical example of unclear and equivocal would be if Isuna, in addition to the molded products of the PPS resin composition [p9 ¶6] also disclosed a coating composition that was meant to coat the molded products, and the coating composition could include additives such as ethylene-glycidyl methacrylate copolymer. If the Office’s rejection relied on including the additives from the coating composition in the PPS molding composition to read on the claimed component (c), then that rejection might be unclear and equivocal and require picking, choosing, and combining various disclosures. While the Examiner is confidently of the opinion that the disclosure of the claims is anticipated by Isuna, the rejection is made under 102/103 because there is no doubt that the claims are obvious over the combination of elements disclosed in Isuna. "There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102." See MPEP 2112(III) and In re Best, 562 F2d at 1255, 195 USPQ at 433.
	Applicant argues that the compositions of Comparative Examples 4 and 5 that contain silanes as compound (c) have inferior impact resistance and tensile properties to the compositions with ethylene glydicyl methacrylate copolymers, therefore the claimed combinations have unexpected results. This argument is not convincing. Firstly, the results are not unexpected since ethylene glycidyl acrylate copolymers are well known impact modifiers, and are disclosed as such in PPS resin compositions even with commercially available ones, see Luo et al (US 9765219 B2) [col 30 lines 8-10 et al]. Furthermore, unexpected results cannot overcome the 102 rejection. The analogous situation is discussed in MPEP 2131.02 Section II: In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board’s finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims. The applicant had argued that cadmium laurate was only disclosed as representative of the salts and was expected to have the same properties as the other salts listed while, as shown in the application, cadmium laurate had unexpected properties. The court held that it did not matter that the salt was not disclosed as being preferred, the reference still anticipated the claims and because the claim was anticipated, the unexpected properties were immaterial.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766